Title: To George Washington from Lieutenant Colonel Tench Tilghman, 11 January 1780
From: Tilghman, Tench
To: Washington, George


          
            General Irvines Quarters [Crane’s Mill, N.J.]Tuesday Morning [11]th Jany 1780
            Sir
          
          I had the honor of receiving yours of 8 OClock last Evening at 3 this morning. That the Express may not be delayed I shall take Colo. Ogdens letter to him—General Irvine has taken no measures for calling off his Guards—nor can he with propriety untill he knows whether it is still determined to prosecute the plan tomorrow night—Of this he must have notice as speedily as possible, as his parties are remote. If he hears from you by this evening, he can, should there be occasion, have his Men at

any point of rendezvous time enough tomorrow to answer the purpose. General Irvine thinks Trimlys point, from what he has seen is preferable to Halsteads on account of the Ice—but that will have been ascertained by the time we reach E. Town to which we are just going and shall take Colo: Ogden in the way—All accounts agree that the Ice is in general safest at De Harts point just above E. Town, but that is very public and leads over to the most common and thick settled Road upon the Island. there are some reasons for thinking they will be most unguarded upon that quarter—one is—that they keep patrols of Horse and foot every night opposite Halsteads and Trimlys and I dont hear of any at the other place. At Eliza: Town we shall see the Officer who went over with Colo. Darke and Towles and from him we shall learn the state of the Road upon the Island. If the Snow is as deep there as here, there will be no possibility of marching but thro’ the Roads which have been well beaten—the snow last night has added 6 Inches to the depth. I cannot yet find that any thing is to be apprehended from the force upon the Island if they can be surprized in their quarters—none make them more and some under 1000. We shall see a deserter at Elizabeth town who came over last night—but so drunk that he could give no account.
          The detachment of 1000 may move on as far as Connecticut farms, which is a proper position for them, should they only in the end be a releiving party, and they will be in a good situation to move from thence to any part of the sound—upon occasion—The moment the places which may be passed are determined upon I shall return to Morris town with the Report—and any other information which I may obtain. The general distribution of the Enemys force is—Richmond—Deckers and Watering place—They have some W⟨or⟩ks at the former—The Roads I conceive ⟨mutilated⟩and difficulty. I am with sincerest Respe⟨ct⟩ and Regard Your Excellency’s Most obt & humble Servt
          
            Tench Tilghman
          
          
            P.S. We have just heard that there had been no communication between N. York and Staten Island yesterday—for six days before—It is said the Ice from Deckers to Bergen point is never passable. In attempting to throw a relief over to paulus Hook a few days ago—one Boat with the Men was lost—the remainder narrowly escaped.
          
         